department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-4589-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel cc from deborah a butler assistant chief_counsel field service cc dom fs subject carryback of specified_liability_loss by a consolidated_group this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p s year year year year year date date issues whether the p consolidated_group is entitled to carry back specified liability sl losses_incurred by a member of the group if that member had positive separate_taxable_income in that year to what extent may the p group carry back sl losses_incurred by a member of the group if that member had negative separate_taxable_income in that year conclusions the p group is not entitled to carry back sl losses_incurred by a member of the group if that member had positive separate_taxable_income in that year the p group may carry back sl losses_incurred by a member of the group if that member had negative separate_taxable_income in that year only to the extent described herein facts for the tax years year to year p was the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return one of p’s subsidiaries is s you have indicated that s was in existence in year but that some of s’s subsidiaries were not in existence prior to year the p group claimed a consolidated_net_operating_loss cnol for each of year through year however you do not have any information as to the separate_taxable_income or loss of each member of the group for each of these years on date p filed several forms 1120x for year sec_1 through year p claims that it may carry back certain deductions years as sl losses on date p amended these forms 1120x to carry back additional deductions as sl losses we understand that cc dom fs it a has issued a memo addressing whether these deductions qualify as sl losses assuming for this purpose that they do our office addresses in this memo whether and to what extent under the consolidated_return_regulations the p group may carry such items back ten years as explained in more detail below we do not have enough information to answer the question however we will explain what information we need and provide general guidance law and analysis background if a corporation has a net_operating_loss nol then under sec_172 and c and the regulations thereunder that corporation may carry this nol back to its prior tax years a corporation has an nol if the total of all of its deductions exceeds all of its income items in the current_year generally a corporation may carry its nol back three years under sec_172 however if this nol includes sl losses as defined in sec_172 then that corporation may carry that portion of its nol back ten years under sec_172 if a corporation is a member of a consolidated_group then the group determines its cnol under sec_1_1502-21 under that section a consolidated_group determines its cnol through a two-step process first it computes each member's separate_taxable_income or loss under sec_1_1502-12 second it aggregates all the individual members' separately computed incomes or losses along with the consolidated computed items if the net amount of these separately and consolidated computed incomes and losses is negative this net negative_amount constitutes a cnol of the group the group may then carry this cnol back to its prior consolidated_return years under sec_1_1502-21 if the corporation incurring a portion of the cnol was a member of the group immediately after its formation then such losses may be carried back to the equivalent consolidated_return_year of the group under sec_1_1502-79 in other words sec_1_1502-79 treats that corporation as if it were a member of the group in the carryback_year the number of years the group may carry back the cnol is determined by sec_172 thus as noted above the group may generally carry its cnol back sec_172 and sec_172 apply to nol’s described therein for tax years beginning after date for nol’s arising in tax years beginning prior to that date sec_172 and sec_172 applied to product_liability losses and sec_172 j and k applied to deferred statutory or tort liability losses in this case some of the applicable nol’s of the members of the p group are product_liability amounts some are deferred statutory or tort liability amounts and some are specified liability amounts in this memo we will describe all applicable nol’s of the members of the p group as sl amounts three years however if any portion of the group’s cnol includes sl losses then the group may carry such portion back ten years issue one - member has separately_computed_taxable_income if the member has positive separate_taxable_income in the year in which it incurred the sl expense we believe that the service has two arguments for denying a ten- year carryback of such loss as part of the cnol these arguments are presented separately below the separate_taxable_income approach as noted above each member of the group computes its separate_taxable_income or loss in making that computation the member takes into account its sl amount thus if the member has a positive separate_taxable_income then that member’s sl deductions are absorbed in determining the separate_taxable_income of that member consequently there are no sl deductions to be carried back as part of the group’s cnol to any prior consolidated_return years of the group this position was recently adopted by the tax_court in the case of intermet corporation and subsidiaries v commissioner t c in intermet a consolidated_group with a cnol sought to carry back a portion of it ten years as an sl loss however the member incurring the putative sl expense2 had positive separate_taxable_income the court held that such expense had been absorbed by that member in determining its separate_taxable_income consequently such expense could not be carried back by the group in addition as also noted above under sec_1_1502-21 a cnol is composed of the separate taxable incomes or losses of each member sec_1_1502-12 requires each member's separate_taxable_income to be computed in the manner in which a separate corporation ordinarily computes its income or loss under the internal_revenue_code except for certain enumerated items that are calculated on a consolidated basis sl expenses are not one of those enumerated items intermet pincite slip opinion citing 31_fedclaims_598 aff’d without published opinion 59_f3d_181 fed cir discussed below the service also argued that such expense was not an sl expense within the meaning of sec_172 however the court did not address this issue since it held that such expense could not in any event be carried back thus if a member’s separate_taxable_income computed as a separate corporation has more current income items than its current deduction items then that member's deductions including any sl deductions necessarily offset its income items currently therefore this member which has positive taxable_income does not contribute towards the cnol of the group in other words that member does not contribute any sl loss to the cnol of the group after the calculation described above the group may still have a cnol to carry back to prior years if that is the case it is only because other members after netting their deductions against their income items have separately computed net losses if those other members' deductions do not include sl deductions the resulting consolidated loss does not include a sl loss such loss is however not disallowed rather it may only be carried back three years under the normal rule_of sec_172 not ten years under the special provisions of sec_172 the nol limitation approach code sec_172 limits the sl loss to a taxpayer’s nol thus this nol limitation should be applied on a member-by-member basis while an individual member’s nol is not specifically recognized under the consolidated_return_regulations sec_1_1502-12 states that the separate_taxable_income of a member is determined as if it were a stand alone entity moreover each member is a separate taxable entity 78_tc_786 further other code sections such as sec_172 apply separately to each member unless the consolidated_return_regulations provide otherwise sec_1_1502-80 thus each member’s separate nol arguably the portion of the cnol attributable to such member should be used in applying the nol limitation a recently issued tax_court decision supports this argument norwest corporation and subsidiaries v commissioner t c no date in norwest the taxpayers consisted of bank members and nonbank members of a consolidated_group the group had a cnol some of the banks with separately computed losses under sec_1_1502-12 had bad_debt deductions code sec_172 in effect for the years at issue permitted a bank to carry back ten years the portion of its nol that is attributable to its bad_debt deductions in other words that section provides an nol limitation like the nol limitation of sec_172 at issue here the taxpayer in norwest argued that to meet the requirements for a ten-year carryback treatment the group only had to show bad_debt deductions incurred by any member of the group and a cnol the taxpayer argued that the nol limitation applied at the group level norwest pincite slip opinion the service argued and the tax_court agreed that the bad_debt nol limitation was determined on a separate member basis in applying this separate_entity approach the norwest court viewed each member as having some form of a separate nol each such separate nol contributed to the cnol a member having separate_taxable_income presumably without any loss items computed on a consolidated basis effectively had a zero separate nol consequently that member could contribute no amount_of_deductions to the cnol in reaching its conclusion the norwest court cited to an analogous case 31_fedclaims_598 aff'd 59_f3d_181 in amtel the court of federal claims held that a separate_entity approach applied in determining whether the sec_172 product_liability deductions of a member having separate_taxable_income that was not a member of the group in the carryback years a separate_return_limitation_year srly of such member could be carried back as an sl loss in so holding the amtel court reasoned that each member of a consolidated_group had a separate nol with independent significance for tax purposes the norwest court citing to amtel stated that the separately determined losses of each member do not lose their distinct character to the extent that such distinct character is important upon consolidation furthermore the norwest court applied a separate_entity approach for determining each loss carryback at issue even for that portion of the cnol attributable to members of the group in the consolidated_return carryback years ie years to which the srly provisions did not apply in norwest the taxpayer had argued that the sec_172 ten-year carryback rule should have been applied by essentially treating all group members as a single_taxpayer single entity approach under a single entity approach each group member’s deductions would have been treated as contributing to a cnol regardless of the amount of income items incurred by that member the norwest court clearly indicated that the sec_172 ten-year carryback rule under which a single corporation’s use of sl losses is maximized is not to be construed as providing that an entire consolidated_group is treated as a single corporation in order to maximize the composition of the group’s cnol as bank bad_debt losses to the contrary the court applied a separate_entity approach and viewed any application of a single entity approach to determine the group’s bank bad_debt losses as abusive although the norwest decision involved sec_172 bank bad_debt losses the norwest court’s reasoning is equally applicable to sec_172 sl losses both the sec_172 bank bad_debt losses and the sec_172 sl losses are subject_to the same sec_172 ten-year carryback rule which maximizes the carryback of special losses for a single corporation and limits the amount of the loss entitled to the ten-year carryback period to the taxpayer’s nol as noted above the court of federal claims also adopted an nol limitation on a separate member basis for product_liability pl losses which is what such losses were called prior to being redesignated as sl losses 31_fedclaims_598 aff'd 59_f3d_181 the amtel court acknowledged that t he term ‘net operating loss’ in the context of a consolidated_income_tax_return generally means the net_operating_loss of the consolidated_group as a whole and not the separate net_operating_loss of a member id pincite the court went on to say however that contrary to amtel's assertion a member_of_an_affiliated_group may have a separate net_operating_loss with independent significance for income_tax purposes the irs does not apply the single entity approach when a taxpayer seeks to carry back a net_operating_loss from a consolidated_return_year to a separate_return_year id the amtel court concluded that it must apply the allocation formula of sec_1_1502-79 to determine amtel's separate net_operating_loss as that term is used in sec_172 because amtel seeks to offset income from a separate_return_year id pincite the court found that the plaintiff had no separate nol under that formula resulting in a limiting amount of zero similarly to the extent that a member of the ogden group had positive separate_taxable_income in a year in which it incurred sl expenses such member had no separate nol thus limiting that member’s sl losses to a zero amount in addition the amtel court pointed out that the consolidated_return_regulations ie sec_1_1502-11 through a specifically list those items that are treated on a consolidated_return basis the court emphasized that the regulations do not use the term consolidated product_liability_loss or incorporate such a concept id pincite citations omitted but see united dominion industries inc v united_states ustc big_number w d n c appeal docketed no 4th cir date therefore the amtel court rejected amtel’s claim see footnote in this case we would need to know the separate_taxable_income or loss of each member of the group for each year it incurred an sl expense as noted above the group would not be able to carry back the sl expense of any member that had positive separate_taxable_income in such year issue two - member has separately computed loss as noted above if a member after netting current deductions and current income items has negative separate_taxable_income ie a loss that member contributes its loss including its sl loss to the cnol of the group the question then becomes to what extent may the group carry the sl portion of the loss back ten years to prior consolidated_return years of the group in which the member was a member of the group or a member immediately after its formation see sec_1_1502-79a this was also an issue addressed in norwest discussed above the norwest court addressed this issue with a simple example pp of the slip opinion which is explained below assume that a consolidated_group consists of member a member b and member c member a has dollar_figure separate_taxable_income member b has a separate nol of dollar_figure and member c has a separate nol of dollar_figure thus the group has a cnol of dollar_figure dollar_figure - dollar_figure - dollar_figure member c is the only member of the group that is a bank however only dollar_figure of its separate nol of dollar_figure is a bank bad_debt_loss eligible to be carried back ten years thus the question is what portion of the cnol of dollar_figure may be carried back ten years as a bank bad_debt if the entire amount of the separate nol of both b and c had been bank bad_debt it is clear that all dollar_figure of the cnol could have been carried back ten years since it was not the question was whether only a portion of the loss could be so carried norwest essentially argued that since the cnol of dollar_figure was less than the total of all the members bank bad_debt of dollar_figure the entire dollar_figure of cnol should be considered bank bad_debt however the service argued and the court agreed thus it irrelevant that some of s’s subsidiaries were not in existence until year if they were members of the p group immediately after their formation therefore if losses of such subsidiaries qualify as sl losses and may be properly carried back ten years such losses could be carried back to the p group’s year and year tax years even though such members were not members of the group in those carryback years that under these facts only a portion of the cnol could be carried back the portion was determined as follows first the service determined the portion of the cnol allocable to c which was dollar_figure of loss dollar_figure x dollar_figure dollar_figure the sum of the separate member losses second the service determined the portion of this amount allocable to bad_debt as dollar_figure dollar_figure x dollar_figure dollar_figure thus of the total cnol of dollar_figure only dollar_figure could be carried back ten years thus if a member of the p group has a separate nol and a portion of such nol constitutes an sl loss you should use the allocation method described above to determine the portion of such nol that can be carried back ten years in other words you need to determine the portion of such nol that is allocable to sl losses and the portion allocable to other losses which are not subject_to a special ten-year carryback rule and then apply the formula described above case development hazards and other considerations the government has lost this issue in one case united dominion industries inc v united_states ustc big_number w d n c appeal docketed no 4th cir date in that case the court treated an sl expense of a member of the group as a consolidated item thus allowing the group to carry such item back ten years even though that member had positive separate_taxable_income the government continues to adhere to its position that an sl expense of a member of the group is taken into account in determining the separate_taxable_income or loss of that member with respect to the allocation method described in norwest the only unresolved issue in applying this method is that the court did not explain what it meant by separate nol there are three different amounts the court could have meant first the court could have been referring to negative separate_taxable_income after applying sec_1_1502-12 second the court could have been referring to the portion of the cnol allocable to that member under sec_1 79a a finally the court could have been referring to the member’s separate nol determined as if it were a stand alone corporation this method is employed by sec_1_1502-79a in computing an apportionment fraction for use in determining the portion of the cnol attributable to a member which is described in the court’s example it rounded dollar_figure down to dollar_figure however the example cannot be completely explained unless the correct numbers are used another way to arrive at this figure is to multiply dollar_figure x dollar_figure dollar_figure however if the court’s figure of dollar_figure is used the numbers do not match above as the second method it is possible that the separate nol of a member would be different depending on the method used which would effect the amount of sl losses that could be carried back in tam the service took the position that the second method ie the allocation of the cnol to the loss members of the group as determined under sec_1_1502-79a is the proper method in response to the taxpayer’s argument that that regulation is used only for purposes of determining the portion of the cnol to be carried back to a member’s separate_return_year the tam contends that that regulation is not limited by its own terms the regulation specifies that separate net_operating_loss is one variable in determining the portion of a consolidated_net_operating_loss attributable to a member however it does not specify that the portion of a consolidated_net_operating_loss attributable to a member is calculated only for purposes of determining a carryover to a separate_return_year moreover the tam notes that at least one court has utilized that regulation where the loss was carried to a consolidated_return_year as in the instant case allied corp v united_states ct_cl involved the western hemisphere trading corporation whtc deduction which under sec_922 and sec_1 equaled a percentage of the whtc's portion of the consolidated group's consolidated_taxable_income one of the members of the group had losses that were carried over to other years for purposes of determining the whtc's portion of the group's consolidated_taxable_income attributable to the whtc in those other years the court determined that the amount of loss to be carried over for that purpose was not the member's entire separate loss but the whtc's portion of the group's loss and that sec_1_1502-79a provided an appropriate formula for making that computation please call if you have any further questions cc by ___________________ steven j hankin branch chief corporate branch
